IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of
I.H.,                                                     No. 72693-5-1


STATE OF WASHINGTON,                                      DIVISION ONE
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,                                          UNPUBLISHED OPINION ^           "-
                                                                                           >'; H"
                       Respondent,

                v.



DOTTY MARIE REED,

                       Appellant.                         FILED: August 3, 2015


          Appelwick, J. — A parent's consent to the termination of their parental rights and

the adoption of their child may be revoked for fraud or duress within one year, but is

irrevocable thereafter. In this case, nearly three years passed before Reed moved to

vacate her consent to termination of her parental rights and the adoption of her son, I.H.

The superior court denied the motion on several grounds, including untimeliness. We

affirm.
No. 72693-5-112

                                             FACTS


         Dotty Reed and Anthony Hine are the biological parents of I.H. In 2008, shortly

after I.H. was born, the State charged Hine with assaulting Reed with sexual motivation.

He subsequently pleaded guilty to the charge.

         In 2010, police arrested Reed for shaking a baby in her day care and causing it

brain damage.       Shortly thereafter, the Department of Social and Health Services

(Department) removed I.H. from the family home and placed him with his maternal

grandmother.

         On June 23, 2010, the court declared I.H. dependent and ordered Reed to

complete anger management classes,               parenting classes, and a         psychological

evaluation.


         On April 22, 2011, the Department petitioned to terminate Reed's and Hines's

parental rights to I.H.

         In August 2011, the court terminated Hine's parental rights and Reed voluntarily

signed     a   document     entitled   "Relinquishment    of   Custody    [and]   Consent    to

Termination/Adoption." The document provided, in part:

                3. I realize that it is not in the best interest of [I.H.] to reside with
         me, and I confirm that / desire to and hereby consent to relinquish custody
         of the child to the Washington State Department of Social and Health
         Services, and hereby authorize the Department of Social and Health
         Services to have custody of the child and to have the power and authority
         to authorize and provide all necessary care for said child, which shall
         include but not be limited to. . . placement of the child with prospective
         adoptive parents and the right to consent to the adoption of the child.

                4. / hereby consent to termination of my parental rights and request
         the Court to enter an order permanently terminating all of my parental
         rights to the child. / further consent to the child's adoption and also
No. 72693-5-1 /3
       authorize the Department of Social and Health Services to consent, on my
       behalf, to the child's adoption.

               10. . . . Under no circumstances can I revoke this consent later than
       one year after it is approved by the Court

               13. . . . The foregoing consent has been given freely, voluntarily
       and with full knowledge of the consequences, and the consent is not the
       result of fraud or duress nor am I acting under the influence of anyone.
(Emphasis added.)

       Reed and I.H.'s grandmother also signed an open adoption agreement.             The

grandmother signed as the "Adoptive Parent."        The agreement addressed potential

changes in the adoptive parents, stating: "Should there be a change in adoptive parents

this agreement shall not be binding on future adoptive parents."

       Based on Reed's consent to termination and adoption, the court entered an order

terminating her parental rights. The order granted the Department legal custody of I.H.

"with the right to place such child in a prospective adoptive home; the power to consent

to the adoption of said child; and the power to place said child in temporary care . . .

until the adoption is finalized."

       On January 6, 2012, Reed pleaded guilty to assault of a child in the first degree

and was sentenced to 123 months in prison. She has an earned early release date of

August 9, 2019.

       On June 26, 2012, the Department received a referral from Child Protective

Services alleging that I.H.'s grandmother was neglecting him.

       On July 18, 2012, the Department received the results of a psychological

evaluation of the grandmother. The psychologist determined that she could not provide

adequate supervision for I.H. and suffered from "untreated mental health issues." A

subsequent home study identified a number of concerns with the grandmother's ability

to care for I.H. The study author stated that "[d]ue to the ongoing lack of supervision of
No. 72693-5-1 /4

[I.H.] by [the grandmother], it is recommended that he be placed in a home where his

safety can be monitored and his needs met."

      On February 6, 2013, the court authorized the Department to move I.H. from his

grandmother's home to a "pre-adopt" home.

      On March 14, 2014, I.H. was adopted by his new family. A few days later, his

dependency action was dismissed.

      On June 6, 2014, Reed, appearing pro se, moved to vacate her consent to

termination and adoption under CR 60(b).      She alleged the Department fraudulently

obtained her consent by falsely telling her that I.H. would be adopted by his

grandmother.   In a supporting declaration, she alleged that an unnamed caseworker

said her grandmother "would be able to adopt my son if I was to sign the

'Relinquishment of Custody' papers."     She claimed she was told she had only two

options: "[g]o to the termination hearing and lose, or sign my rights over in favor of an

open adoption by my mother."

      The Department submitted a declaration from Sharol Donoso, the social worker

assigned to Reed when she executed her consent to termination and adoption. Donoso

stated that while everyone had hoped I.H.'s grandmother would adopt him, no promises

were made to Reed in that regard.

      At the hearing on her motion, Reed told the court she "was under the assumption

that the open adoption would go through with [I.H.'s grandmother]" and "never would

have signed anything" had she known that would not happen. Counsel for the court

appointed special advocate argued that

            ... the biggest issue is the timing. You know ... the open adoption
      agreement is three-and-a-half years ago.. . .
No. 72693-5-1 /5
              And when you're looking at this kind of passage of time, you have
       to look at the child's best interest. And this is a child that's now integrated
       into a permanent home. To upset him because the mother waited so long
       is not fair to this child.


       Counsel for the Department echoed this argument and also addressed Reed's

allegations of fraud:

             Fraud simply hasn't been established. Ms. Reed did not name who
       supposedly guaranteed an adoption by her mother, the grandmother.

               The credible evidence before the Court is the declaration from Ms.
       Donoso, the assigned social worker at the time, who said she does not
       make such guarantees. That would be a huge mistake to make to any
       family in these cases, and she did not do that in this case. There is no
       evidence contradicting that. To not be -- even to name the person who
       supposedly made the claimed guarantee in the face of the contravening
       evidence, that fails.

Reed responded in pertinent part:

        . . . it was my understanding that this was the paper stating that my
       mother was going to adopt my son. She signed it over the line stating
       adoptive parent. It was signed by Sharol Donoso, the assistant attorney
       general and the commissioner. And . . . they have gone back on this.
       And they state that this isn't anything solid, yet it's here in paper.

             . . . And then . . . just days after a year [from the date] my rights
       were terminated, they changed it. And that shows to me that there was
       always an ulterior motive to this.



              When they decided to take [I.H.] out of my mother's care, they
       never tried to find any other options to place him with family or family
       friends like they were supposed to.



               He has only been adopted for less than a year. That should not
       even be compared to the five years that he spent at home, within his
       home, within his family. One year is not something that will be detrimental
       to his health for the rest of his life. But being away from his biological
       family, wondering why his family didn't want him, why they didn't fight for
       him, why he can't see them, wondering, "Do they love me?" That will stay
       with him for the rest of his life.
No. 72693-5-1 /6

       The court commissioner denied the motion to vacate, concluding it was untimely

and that Reed had not established fraud, misrepresentation or misconduct by the

Department. Reed appeals.

                                     DISCUSSION


       The sole issue on appeal is whether the superior court erred in denying Reed's

motion to vacate her consent to termination and adoption. We review the denial of a

motion to vacate under CR 60(b) for manifest abuse of discretion. In re Pet, of Mitchell,

160 Wash. App. 669, 675, 249 P.3d 662 (2011) (court rules); Dep't of Ecology v. Campbel

& Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.2d 4 (2002) (statutes).         We review a court's

interpretation of statutes and court rules de novo.   Buckner, Inc. v. Berkev Irrigation

Supply. 89 Wash. App. 906, 911, 951 P.2d 338 (1998).

       Reed contends the superior court erred in concluding that her motion to vacate

was untimely. She argues that the motion had to be filed within only a "reasonable

time" under CR 60(b), and that she met that requirement by filing her motion as soon as

she learned of I.H.'s adoption by someone other than his grandmother. We disagree.

       The document establishing Reed's consent expressly states that "[ujnder no

circumstances can I revoke this consent later than one year after it is approved by the

Court." (Emphasis added.) This language echoes RCW 26.33.160(3), which states in

pertinent part:

       [A] consent to adoption may not be revoked after it has been approved by
       the court. Within one year after approval, a consent may be revoked for
       fraud or duress practiced by the person, department, or agency requesting
       the consent, or for lack of mental competency on the part of the person
       giving the consent at the time the consent was given. A written consent to
       adoption may not be revoked more than one year after it is approved by
       the court.
No. 72693-5-117

(Emphasis added.) This strict time limit "reflects a public policy favoring finality in

relinquishment proceedings." In re Dependency of M.S.. 156 Wash. App. 907, 914-15,

236 P.3d 214 (2010); In the Matter of A.S.. 65 Wash. App. 631, 640, 829 P.2d 791 (1992)

(noting that the "relinquishment and adoption statutes are intended to protect the best

interests of the child, to achieve finality in the placement of children, and protect new

family relationships from disturbance by natural parents."). This public policy, and the

statutory time limit implementing it, would be undermined if parents seeking to revoke

their consent could invoke the more generous time limits of CR 60(b). As we noted in |n

re Marriage of Furrow. 115Wn. App. 661, 675, 63 P.3d 821 (2003),

      consent is not revocable for any reason more than one year after it has
      been approved by the court. RCW 26.33.160(4)(g). Permitting parents to
      challenge voluntary relinquishment and termination orders at any time
      pursuant to CR 60(b) would fly in the face of the revocation provisions of
      the adoption code, would invite uncertainty and delay that would
      discourage the emotional and financial commitment that prospective
      adoptive parents must make, and would result in significant harm to
      children who have become integrated into adoptive homes.

(Emphasis added.)1

      It is undisputed that Reed did not file her motion to vacate until nearly three years

after she consented to termination and adoption. The motion is therefore barred by


      1As Judge Anne Ellington, retired, so ably noted,

      . . . the purpose of the adoption statutes is to provide for the
      best interests of the child. This requires finality in the adoption
      process. If the discovery rule applied, such finality could never
      be achieved. An allegation of recently discovered fraud could be
      brought at any time until the child became an adult. Given the
      emotional cauldron of post-relinquishment regret, such
      allegations would likely be frequent. The legislature has made
      the policy choice in favor of finality. It is not for the court to
      substitute its judgment for that of the legislature.
No. 72693-5-1 /8

both the language in Reed's written consent and the time limit in RCW 26.33.160(3).

Reed's claim that the motion was timely under CR 60(b) ignores the one year time limits

in the consent document and RCW 26.33.160(3).          It also ignores our reasoning in

Furrow. Reed offers no analysis or authority supporting her implicit assertion that the

time limit in CR 60(b) is controlling. The superior court did not err in concluding the

motion to vacate was untimely.

      In light of the foregoing, we do not address Reed's challenge to the court's

conclusion that she failed to demonstrate fraud or any basis under CR 60(b) for

vacating her consent. We note, however, that our review of the record disclosed little if

any support for Reed's allegations of fraud, misrepresentation, or misconduct on the

part of the Department.

      Affirmed.




WE CONCUR:



                                               I**\ p/*Cc y -4




                                           8